
	
		II
		110th CONGRESS
		2d Session
		S. 2796
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a pilot program on the use of community-based
		  organizations to ensure that veterans receive the care and benefits they need,
		  and for other purposes.
	
	
		1.Pilot program on use of
			 community-based organizations to ensure that veterans receive needed care and
			 benefits
			(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of using
			 community-based organizations to ensure that veterans receive the care and
			 benefits that they need by using such organizations—
				(1)to increase the
			 coordination of providers of health care and benefits for veterans to assist
			 veterans who are transitioning from military service to civilian life in such
			 transition;
				(2)to increase the
			 availability of high quality medical and mental health services to veterans
			 transitioning from military service to civilian life; and
				(3)to provide
			 assistance to families of veterans who are transitioning from military service
			 to civilian life to help such families adjust to such veterans in their
			 transition.
				(b)Duration of
			 programThe pilot program shall be carried out during the
			 two-year period beginning on the date of the enactment of this Act.
			(c)Program
			 locations
				(1)In
			 generalThe pilot program shall be carried out at five Department
			 of Veterans Affairs medical centers selected by the Secretary for purposes of
			 the pilot program.
				(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 advisability of selecting Department medical centers that are located
			 in—
					(A)rural areas;
			 and
					(B)areas with
			 populations that have a high proportion of minority groups and individuals who
			 have experienced significant disparities in their receipt of health
			 care.
					(d)GrantsThe
			 Secretary shall carry out the pilot program through the award of grants to
			 community-based organizations.
			(e)Selection of
			 grant recipientsA community-based organization seeking a grant
			 under the pilot program shall submit to the Secretary of Veterans Affairs an
			 application therefor in such form and in such manner as the Secretary considers
			 appropriate.
			(f)Use of grant
			 fundsIn using grant funds for purposes of the pilot program, a
			 community-based organization may use such funds for purposes as follows:
				(1)To provide local
			 telephone hotlines.
				(2)To organize
			 veterans for networking.
				(3)To assist
			 veterans in preparing applications for benefits provided by the Department of
			 Veterans Affairs.
				(4)To provide
			 assistance to families of veterans who are transitioning from military service
			 to civilian life to help such families adjust to such veterans in their
			 transition.
				(5)To provide
			 outreach for veterans and their families to connect them with appropriate care
			 and benefit programs.
				(6)To coordinate the
			 efforts of providers of health care and benefits for veterans in providing
			 assistance to veterans who are transitioning from military service to civilian
			 life.
				(7)To carry out such
			 other activities and provide such other services as may be appropriate for
			 purposes of the pilot program.
				(g)Report on
			 program
				(1)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to Congress a report on the pilot
			 program.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)The findings and
			 conclusions of the Secretary with respect to the pilot program.
					(B)An assessment of
			 the benefits to veterans of the pilot program.
					(C)The
			 recommendations of the Secretary as to the advisability of continuing the pilot
			 program.
					
